        Case 1:17-cr-00077-SPW Document 68 Filed 10/11/18 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 UNITED STATES OF AMERICA,
                                             Ninth Cir. No. 18-30187
       Plaintiff-Appellee,
                                             Case No. CR 17-77-BLG-SPW
 vs.
 JOHN HENRY SCHNEIDER,

       Defendant-Appellant.


                ORDER APPOINTING COUNSEL ON APPEAL

       Pursuant to the Order of the United States Court of Appeals for the Ninth
Circuit dated October 4, 2018.
       IT IS HEREBY ORDERED that Criminal Justice Act Panel Attorney Joshua

Van de Wetering, P.O. Box 7575, Missoula, MT 59807-7575, is appointed to
represent John Henry Schneider for all proceedings on appeal.

       The Clerk of Court for the District of Montana, Great Falls Division, is directed

to forward a copy of this order to Molly Dwyer, Clerk of Court for the Ninth Circuit

Court of Appeals, and to John Henry Schneider.
       The District Clerk shall process the CJA appointment and send a copy of this
Order, and a copy of the Ninth Circuit’s Scheduling Order dated October 4, 2018, and
       Case 1:17-cr-00077-SPW Document 68 Filed 10/11/18 Page 2 of 2




a copy of the Ninth Circuit’s Supplemental Order dated October 5, 2018, including

the attachments, to Criminal Justice Act Panel Attorney Joshua Van de Wetering.
      DATED this 11th day of October, 2018.




                                      -2-
